HamiltoN, Judge,
delivered tbe following opinion:
Tbe defendant was found guilty by verdict of a jury, composed entirely of Porto Picans, of tbe offense denounced by tbe Penal Code, § 231, of bringing or causing to be brought into Porto Pico from Santo Domingo lottery tickets for purposes of disposition. It is urged that certain elements of tbe offense were not proved, and in particular tbe evidence did not show that tbe defendant bad done more than bring tbe tickets towards the shore from a steamer which bad touched at other places besides Santo Domingo.
The case at bar was of a long carriage by water, but it seems to me that the principle can be got at by stating the facts more simply. Suppose, for instance, that the two countries lay alongside separated by a stream or an imaginary line, and that it is a matter of public knowledge that lottery tickets from one were in frequent circulation in the other country. Suppose, further, that there was one high road, practically the only means of communication between the two, and that this was traversed by stage coach. Suppose that upon the arrival of that stagecoach within Porto Pico the defendant went to it and took out *514tbe package of lottery tickets, too large and numerous for his-own use, and upon finding bimself detected threw them down a cliff or kicked them into tbe shrubbery to one side, whence, however, they were discovered. In such case if a jury found the defendant guilty under this statute, I do not see how the court could set aside the verdict as not justified by the evidence.
In the case at bar the facts are more complicated, but can be reduced to the above effect in the last analysis. The tickets-were done up neatly in what appeared to be an original package,, pinned together in undisturbed groups of twenty-five each, the tickets bearing the date of the next regular drawing, and the lists inclosed giving the prizes of the last regular drawing before the date at which the steamer arrived, the package containing at least 500 tickets. The defendant in some way got them from the ship and was taking them to the shore, concealing them under the clothing of a baby he held in his arms, and when the detective tried to get the bundle the defendant shoved him to one side and threw the package overboard, all in the harbor at Ponce, Porto Rico. It would have been much more satisfactory had the government relied not solely upon inference as to where the defendant got the tickets, and had introduced some evidence from the ship itself, which was lying at anchor; but this was not done and the case has to be decided upon the facts in evidence.-
There can be no reasonable doubt that these were lottery tickets coming from Santo Domingo in such quantity and at such recent date that they must have been brought here not for personal use, but for sale. The only question would be as to how the defendant Ayala came in possession of them upon the steamer which had come from Santo Domingo. He got them in some way, and there would seem to be but four possible methods.
*515In tbe first place be might bave picked them up on tbe boat by accident, but this seems so improbable as not to deserve attention. Second, someone might bave sent them asbore by bim, but tbe package is not addressed, and bis conduct in trying to conceal it shows that it was bis own. Third, be might bave bought them for bis own account, and be would bave tbe light to do that so far as this law is concerned, whether they were lottery tickets or not. Tbe improbability of there being a place for purchase on board tbe boat would probably strike tbe mind of tbe jury as negativing this method of acquiring them. There only remains, therefore, tbe fourth explanation, that there was some arrangement between bim and whoever brought them from Santo Domingo by which Ayala was to be tbe last, but none tbe less necessary, link in tbe chain of importing them into tbe United States. These possibilities were given in the charge to tbe jury, ánd tbe court sees no reason to change them.
Tbe jury found in favor of tbe fourth contingency, and the court cannot say that it could not properly infer and infer it beyond a reasonable doubt from .the facts which were in the case. That it is circumstantial is no objection at all to it. As tbe court told the jury, tbe question was, Is there any reasonable explanation of the defendant’s action except that of guilt under the statute? This issue the jury found against the defendant.
The motion in arrest of judgment and the motion for a new trial are accordingly denied.
It is so ordered.